Exhibit 10.4
FORM OF ESCROW AGREEMENT
THIS ESCROW AGREEMENT (this “Agreement”) made and entered into as of this 15th
day of September, 2010 by and among Carey Financial, LLC, a Delaware limited
liability company (the “Dealer Manager”), Carey Watermark Investors
Incorporated, a Maryland corporation (the “Company”), and UMB Bank, N.A., as
escrow agent, a national banking association organized and existing under the
laws of the United States of America (the “Escrow Agent”).
RECITALS
WHEREAS, the Company has filed with the Securities and Exchange Commission a
registration statement on Form S-11 (File No. 333-149899), containing a
preliminary prospectus for the registration of the Shares under the Securities
Act of 1933, as amended (the “Securities Act”), and the regulations thereunder
(the “Regulations”). The registration statement and any amendments thereto, and
any registration statement related thereto filed under Rule 462(b) of the
Securities Act are herein called the “Registration Statement.” Any prospectus
relating to such Registration Statement and any amendments thereto are herein
called the “Prospectus.”
WHEREAS, the Company proposes to offer and sell, on a best efforts basis through
the Dealer Manager and a group of selected dealers (each a “Selected Dealer”,
collectively the “Selected Dealers”) and directly to a group of selected
investment advisors (each a “Selected Investment Advisor”, collectively the
“Select Investment Advisors”) up to 100,000,000 shares of its shares of common
stock (the “Shares”), on a best-efforts basis (the “Offering”) to investors
pursuant to the Company’s Prospectus.
WHEREAS, the Company has agreed that the subscription price paid by subscribers
for shares will be refunded to such subscribers if at least $10,000,000 Shares
of gross offering proceeds (the “Minimum Offering”) has not been raised within
six months from the date the Registration Statement becomes effective with the
Securities and Exchange Commission, or if the Company elects to extend the date
to a period no longer than one year (the “Closing Date”).
WHEREAS, the Dealer Manager and the Company, in compliance with the terms of the
proposed offering described in the Registration Statement and Rule 15c2-4 under
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), desire
to establish an escrow account (the “Escrow Account”), as further described
herein in which funds received from subscribers will, except as otherwise
specified herein, be deposited into an interest-bearing account entitled “Carey
Watermark Investors Incorporated Subscription Account” and the Company desires
that UMB Bank, N.A. act as escrow agent to the Escrow Account and Escrow Agent
is willing to act in such capacity.
WHEREAS, deposits received from residents of the State of Pennsylvania (the
“Pennsylvania Subscribers”) will remain in the Escrow Account until the
conditions of Sections 3 and 4 hereof, respectively, have been met.
WHEREAS, in order to subscribe for Shares during the Escrow Period (as defined
below), a subscriber must deliver an executed order form along with the full
amount of its subscription: (i) by check made payable to the order of UMB Bank,
N.A., as Escrow Agent for Carey Watermark Investors Incorporated, in U.S.
dollars or (ii) by wire transfer of immediately available funds or Automated
ClearingHouse (ACH) in U.S. dollars, made payable as provided in Exhibit B.

 

 



--------------------------------------------------------------------------------



 



AGREEMENT
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties covenant and agree as follows:
1. Establishment of Escrow Account; Escrow Period. On or prior to the
commencement of the offering of Shares pursuant to the Prospectus, the Company
shall establish the Escrow Account with the Escrow Agent, which shall be
entitled “UMB Bank, N.A., as Escrow Agent for Carey Watermark Investors
Incorporated”. This Agreement shall be effective on the date on which the
Registration Statement becomes effective. Except as otherwise set forth herein
for the Pennsylvania Subscribers, the escrow period shall commence upon the
effectiveness of this Agreement and shall continue until the earlier of (i) the
date upon which the Escrow Agent receives confirmation from the Company and the
Dealer Manager that the Company has raised the Minimum Offering, (ii) the
Closing Date, or (iii) the termination of the Offering by the Company prior to
the receipt of the Minimum Offering (the “Escrow Period”).
2. Operation of the Escrow.
(a) Deposits in the Escrow Account. During the Escrow Period, persons
subscribing to purchase Shares will be instructed by the Company, the Dealer
Manager and the Selected Dealers to make checks for subscriptions payable to the
order of “UMB Bank, N.A., as Escrow Agent for Carey Watermark Investors
Incorporated.” When a Selected Dealer’s internal supervisory procedures are
conducted at the site at which the subscription agreement and check were
initially received by Selected Dealer from the subscriber, Selected Dealer shall
transmit the subscription agreement and check to the Escrow Agent by the end of
the next business day following receipt of the check and subscription agreement.
When, pursuant to Selected Dealer’s internal supervisory procedures, Selected
Dealer’s final internal supervisory procedures are conducted at a different
location (the “Final Review Office”), the Selected Dealer shall transmit the
check and subscription agreement to the Final Review Office by the end of the
next business day following the Selected Dealer’s receipt of the subscription
agreement and check. The Final Review Office will, by the end of the next
business day following its receipt of the subscription agreement and check,
forward both the subscription agreement and check to the Escrow Agent. If any
subscription agreement solicited by the Selected Dealer is rejected by the
Dealer Manager or the Company, then the subscription agreement and check will be
returned to the rejected subscriber within 10 business days from the date of
rejection. The Escrow Agent shall have no liability or responsibility regarding
a Selected Dealer’s internal supervisory procedures. Completed subscription
agreements and checks in payment for the purchase price shall be remitted to the
P.O. Box designated for the receipt of such agreements and funds, and wires or
Automated ClearingHouse (ACH) payments shall be transmitted directly to the
Escrow Account. subscription agreements received by the Escrow Agent shall be
scanned and emailed by the Escrow Agent to Phoenix American Financial Services,
Inc. (the “Transfer Agent”) within 24 hours of receipt by the Escrow Agent. The
Escrow Agent shall also deliver the original subscription agreements to the

 

-2-



--------------------------------------------------------------------------------



 



Transfer Agent. The Escrow Agent hereby agrees to maintain the funds contributed
by the Pennsylvania Subscribers in a manner in which they may be separately
accounted for so that the requirements of Section 3 of this Agreement can be
met. Deposits shall be held in the Escrow Account until such funds are disbursed
in accordance with this Agreement. Prior to disbursement of the funds deposited
in the Escrow Account (the “Escrowed Funds”), such funds shall not be subject to
claims by creditors of the Company or any of its affiliates. If any of the
instruments of payment are returned to the Escrow Agent for nonpayment prior to
receipt of the Break Escrow Affidavit (as described below), the Escrow Agent
shall promptly notify the Company in writing via mail, email or facsimile of
such nonpayment, and the Escrow Agent is authorized to debit the Escrow Account
in the amount of such returned payment and the Escrow Agent shall delete the
appropriate account from the records maintained by the Escrow Agent. The Escrow
Agent will maintain a written account of each sale, which account shall set
forth, among other things, the following information: (i) the subscriber’s name
and address, (ii) the subscriber’s social security number, (iii) the number of
Shares purchased by such subscriber, and (iv) the amount paid by such subscriber
for such Shares. During the Escrow Period neither the Company nor the Dealer
Manager will be entitled to any principal funds received into the Escrow
Account.
(b) Distribution of the Funds in the Escrow Account to Subscribers other than
the Pennsylvania Subscribers. If at any time on or prior to the Closing Date,
the Minimum Offering has been raised, then upon the happening of such event, the
funds in the Escrow Account shall remain in the Escrow Account until the Escrow
Agent receives written direction provided by the Company and the Dealer Manager
instructing the Escrow Agent to deliver such funds as the Company shall direct
(other than any funds received from Pennsylvania Subscribers which cannot be
released until the conditions of Section 3 hereof, respectively, has been met)
(“Initial Closing”). An affidavit or certification from an officer of the
Company and an officer of the Dealer Manager to the Escrow Agent stating that at
least the Minimum Offering has been timely raised, shall constitute sufficient
evidence for the purpose of this Agreement that such event has occurred (the
“Break Escrow Affidavit”). The Affidavit shall indicate (i) the date on which
the Minimum Offering was raised and (ii) the actual total number of Shares sold
as of such date. Thereafter, the Escrow Agent shall release funds and any
interest or other income earned, based on the conditions of Section 4 hereof,
thereon from the Escrow Account as directed by the Company pursuant to written
instruction that the Company shall provide to the Escrow Agent from time to
time. Accrued and unpaid interest on such Escrowed Funds shall be paid pursuant
to Section 4 below.
(c) If the Escrow Agent has not received a Break Escrow Affidavit on or prior to
the Closing Date, the Escrow Agent shall promptly return the funds in the Escrow
Account, together with any remaining interest thereon, to each respective
subscriber, and the Escrow Agent shall promptly create and dispatch checks and
wires drawn on the Escrow Account to return the full amount of the funds
deposited in the Escrow Account, together with their pro-rata share of any
remaining interest thereon, to the respective subscribers, and the Escrow Agent
shall notify the Company and the Dealer Manager of its distribution of the
funds. For the purposes of this Agreement “remaining interest” shall mean any
interest that remains in the Escrow Account after deducting the full amount of
the escrow fees and expenses which have been or are due under this Agreement or
have been paid hereunder. Any amounts previously paid hereunder will be
reimbursed by the Escrow Agent to such party after applying the interest to any
escrow fees and expenses that are or will be due under this Agreement as of the
Closing Date. The subscription payments returned to each subscriber shall be
free and clear of any and all claims of the Company or any of its creditors.

 

-3-



--------------------------------------------------------------------------------



 



(d) After the Initial Closing, upon receipt by the Escrow Agent of instructions
signed by the Dealer Manager and the Company, the Escrow Agent shall release to
the Company the Escrowed Funds (other than any funds received from Pennsylvania
Subscribers which cannot be released until the conditions of Section 3 hereof,
have been met) in accordance with such instructions. The Company shall give the
Escrow Agent one business day oral notification of the contents of such
instructions. Accrued and unpaid interest on such Escrowed Funds shall be paid
pursuant to Section 4 below.
3. Distribution of the Funds from Pennsylvania Subscribers.
(a) Notwithstanding anything to the contrary herein, disbursements of funds
contributed by Pennsylvania Subscribers may only be distributed in compliance
with the provisions of this Section 3. Irrespective of any disbursement of funds
from the Escrow Account pursuant to Section 2 hereof, the Escrow Agent will
continue to place deposits from the Pennsylvania Subscribers into the Escrow
Account, until such time as the Company notifies the Escrow Agent in writing
that total subscriptions (including amounts previously disbursed as directed by
the Company and the amounts then held in the Escrow Account) equal or exceed
$33,333,334, whereupon the Escrow Agent shall disburse to the Company, at the
Company’s request, any funds from the Pennsylvania Subscribers received by the
Escrow Agent for accepted subscriptions, but not those funds of a subscriber
whose subscription has been rejected or rescinded of which the Escrow Agent has
been notified by the Company, or otherwise in accordance with the Company’s
written request.
(b) If the Company has not received total subscriptions of at least $33,333,334
within 120 days of the date the Company first receives a subscription from a
Pennsylvania Subscriber (the “Initial Escrow Period”), the Company shall notify
each Pennsylvania Subscriber of the right of Pennsylvania Subscribers to have
their investment returned to them. If, pursuant to such notice, a Pennsylvania
Subscriber requests the return of his or her subscription funds within ten
(10) days after receipt of the notification (the “Request Period”), the Escrow
Agent shall promptly refund, including the pro-rata share of any interest earned
thereon, directly to each Pennsylvania Subscriber the funds deposited in the
Escrow Account on behalf of the Pennsylvania Subscriber.
(c) The funds of Pennsylvania Subscribers who do not request the return of their
funds within the Request Period shall remain in the Escrow Account for
successive 120-day escrow periods (each a “Successive Escrow Period”), each
commencing automatically upon the termination of the prior Successive Escrow
Period, and the Company and Escrow Agent shall follow the notification and
payment procedure set forth in Section 3(b) above with respect to the Initial
Escrow Period for each Successive Escrow Period, provided that any refunds made
to a Pennsylvania Subscriber after a Successive Escrow Period shall include a
pro-rata share of any interest earned thereon after the Initial Escrow Period,
until the occurrence of the earliest of (i) the termination of the Offering,
(ii) the receipt and acceptance by the Company of total subscriptions that equal
or exceed $33,333,334 and the disbursement of the Escrow Account on the terms
specified in this Section 3, or (iii) all funds held in the Escrow Account that
were contributed by Pennsylvania Subscribers having been returned to the
Pennsylvania Subscribers in accordance with the provisions hereof.

 

-4-



--------------------------------------------------------------------------------



 



If, upon termination of the Offering, the Company has not received and accepted
total subscriptions that equal or exceed $33,333,334, all funds in the Escrow
Account that were contributed by Pennsylvania Subscribers will be promptly
returned in full to such Pennsylvania Subscribers, together with their pro-rata
share of any interest earned thereon pursuant to instructions made by the
Company, upon which the Escrow Agent may conclusively rely.
4. Distribution of Escrow Interest
As soon as practical but no more than 45 days after the release of the funds to
the Company pursuant to the conditions in Sections 2 and 3 hereof, the Escrow
Agent shall calculate and distribute to each susbscriber whose subscription
funds were held in the Escrow Account for at least 20 days its pro-rata share of
interest based on the length of time its subscription funds have been held in
the Escrow Account. Escrow interest earned, but not payable to subscribers
pursuant to this Section 4, shall be paid to the Company, as instructed by the
Company in writing.
5. Funds in the Escrow Account. Upon receipt of funds from subscribers, the
Escrow Agent shall hold such funds in escrow pursuant to the terms of this
Agreement. All funds in the Escrow Account shall at all times be placed in
“Short-term Investments” (as defined below) as directed by the Company and the
Escrow Agent agrees to reinvest all earnings and interest derived therefrom in
any of the Short-term Investments specified below.
“Short-term Investments” include short-term obligations of, or short-term
obligations guaranteed by, the United States government or bank money-market
funds comprised of these obligations or certificates of deposit of national or
state banks that have deposits insured by the Federal Deposit Insurance
Corporation, including certificates of deposit of any bank acting as a
depository or custodian for any such funds, including, without limitation, such
certificates or instruments of the Escrow Agent, all of which instruments must
be capable of being readily sold or otherwise disposed of for cash on or before
the earlier of (i) the date that the Minimum Amount is achieved, or (ii) the
Expiration Date, without any dissipation of the offering proceeds invested.
The following securities are not permissible investments:
(a) corporate equity or debt securities;
(b) repurchase agreements;
(c) bankers’ acceptances;
(d) commercial paper;
(e) municipal securities; and
(f) money market funds other than bank money market accounts.

 

-5-



--------------------------------------------------------------------------------



 



The Escrow Agent shall be entitled to sell or redeem any such investment as
necessary to make any distributions required under this Agreement and shall not
be liable or responsible for any loss resulting from any such sale or
redemption.
Income, if any, resulting from the investment of the funds in the Escrow Account
shall be distributed according to this Agreement.
The Escrow Agent shall provide to the Company monthly statements (or more
frequently as reasonably requested by the Company) on the account balance in the
Escrow Account and the activity in such accounts since the last report.
6. Tax Reporting. The Escrow Agent shall provide subscribers with applicable
Form 1099 for amounts paid pursuant to Section 4 above in a timely manner.
7. Duties of the Escrow Agent. The Escrow Agent shall have no duties or
responsibilities other than those expressly set forth in this Agreement, and no
implied duties or obligations shall be read into this Agreement against the
Escrow Agent. The Escrow Agent is not a party to, or bound by, any other
agreement among the other parties hereto with respect to the subject matter
hereof, and the Escrow Agent’s duties shall be determined solely by reference to
this Agreement. The Escrow Agent shall have no duty to enforce any obligation of
any person, other than as provided herein. The Escrow Agent shall be under no
liability to anyone by reason of any failure on the part of any party hereto or
any maker, endorser or other signatory of any document or any other person to
perform such person’s obligations under any such document.
8. Liability of the Escrow Agent; Indemnification. The Escrow Agent acts
hereunder as a depository only. The Escrow Agent is not responsible or liable in
any manner for the sufficiency, correctness, genuineness or validity of this
Agreement or with respect to the form of execution of the same. The Escrow Agent
shall not be liable for any action taken or omitted by it, or any action
suffered by it to be taken or omitted, in good faith, and in the exercise of its
own best judgment, and may rely conclusively and shall be protected in acting
upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Escrow Agent), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person(s). The Escrow Agent
shall not be held liable for any error in judgment made in good faith by an
officer or employee of the Escrow Agent or the Company unless it shall be proved
that the Escrow Agent, as appropriate, was grossly negligent or reckless in
ascertaining the pertinent facts or acted intentionally in bad faith. The Escrow
Agent shall not be bound by any notice of demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a writing delivered to the Escrow Agent signed by the proper party
or parties and, if the duties or rights of the Escrow Agent are affected, unless
it shall give its prior written consent thereto.
The Escrow Agent may consult legal counsel and shall exercise reasonable care in
the selection of such counsel, in the event of any dispute or question as to the
construction of any provisions hereof or its duties hereunder, and it shall
incur no liability and shall be fully protected in acting in accordance with the
reasonable opinion or instructions of such counsel.

 

-6-



--------------------------------------------------------------------------------



 



The Escrow Agent shall not be responsible, may conclusively rely upon and shall
be protected, indemnified and held harmless by the Company, for the sufficiency
or accuracy of the form of, or the execution, validity, value or genuineness of
any document or property received, held or delivered by it hereunder, or of the
signature or endorsement thereon, or for any description therein; nor shall the
Escrow Agent be responsible or liable in any respect on account of the identity,
authority or rights of the persons executing or delivering or purporting to
execute or deliver any document, property or this Agreement.
In the event that the Escrow Agent shall become involved in any arbitration or
litigation relating to the funds in the Escrow Account, the Escrow Agent is
authorized to comply with any decision reached through such arbitration or
litigation.
The Company hereby agrees to indemnify the Escrow Agent for, and to hold it
harmless against, any loss, liability or expense incurred in connection herewith
without gross negligence, recklessness or willful misconduct on the part of the
Escrow Agent, including without limitation legal or other fees arising out of or
in connection with its entering into this Agreement and carrying out its duties
hereunder, including without limitation the costs and expenses of defending
itself against any claim of liability in the premises or any action for
interpleader. The Escrow Agent will not be under any obligation to institute or
defend any action, suit, or legal proceeding in connection herewith, unless
first indemnified and held harmless to its satisfaction in accordance with the
foregoing, except that the Escrow Agent shall not be indemnified against any
loss, liability or expense arising out of its own gross negligence, recklessness
or willful misconduct. Such indemnity shall survive the termination or discharge
of this Agreement or resignation of the Escrow Agent.
9. The Escrow Agent’s Fee. Escrow Agent shall be entitled to fees and expenses
for its regular services as Escrow Agent as set forth in Exhibit A.
Additionally, Escrow Agent is entitled to reasonable fees for extraordinary
services and reimbursement of any reasonable out of pocket and extraordinary
costs and expenses related to its obligations as Escrow Agent under this
Agreement, including, but not limited to, reasonable attorneys’ fees. All of the
Escrow Agent’s compensation, costs and expenses shall be paid by the Company.
10. Security Interests. No party to this Agreement shall grant a security
interest in any monies or other property deposited with the Escrow Agent under
this Agreement, or otherwise create a lien, encumbrance or other claim against
such monies or borrow against the same.
11. Dispute. In the event of any disagreement between the undersigned or the
person or persons named in the instructions contained in this Agreement, or any
other person, resulting in adverse claims and demands being made in connection
with or for any papers, money or property involved herein, or affected hereby,
the Escrow Agent shall be entitled to refuse to comply with any demand or claim,
as long as such disagreement shall continue, and in so refusing to make any
delivery or other disposition of any money, papers or property involved or
affected hereby, the Escrow Agent shall not be or become liable to the
undersigned or to any person named in such instructions for its refusal to
comply with such conflicting or adverse demands, and the Escrow Agent shall be
entitled to refuse and refrain to act until: (a) The rights of the adverse
claimants shall have been fully and finally adjudicated in a Court assuming and
having jurisdiction of the parties and money, papers and property involved
herein or affected hereby, or (b) All differences shall have been adjusted by
agreement and the Escrow Agent shall have been notified thereof in writing,
signed by all the interested parties.

 

-7-



--------------------------------------------------------------------------------



 



12. Resignation of Escrow Agent. Escrow Agent may resign or be removed, at any
time, for any reason, by written notice of its resignation or removal to the
proper parties at their respective addresses as set forth herein, at least
60 days before the date specified for such resignation or removal to take
effect; upon the effective date of such resignation or removal:
(a) All cash and other payments and all other property then held by the Escrow
Agent hereunder shall be delivered by it to such successor escrow agent as may
be designated in writing by the Company, whereupon the Escrow Agent’s
obligations hereunder shall cease and terminate;
(b) If no such successor escrow agent has been designated by such date, all
obligations of the Escrow Agent hereunder shall, nevertheless, cease and
terminate, and the Escrow Agent’s sole responsibility thereafter shall be to
keep all property then held by it and to deliver the same to a person designated
in writing by the Company or in accordance with the directions of a final order
or judgment of a court of competent jurisdiction; or
(c) Further, if no such successor escrow agent has been designated by such date,
the Escrow Agent may petition any court of competent jurisdiction for the
appointment of a successor agent; further the Escrow Agent may pay to such
court-appointed successor agent all monies and property deposited with Escrow
Agent under this Agreement.
13. Notices. All notices, demands and requests required or permitted to be given
under the provisions hereof must be in writing and shall be deemed to have been
sufficiently given, upon receipt, if (i) personally delivered, (ii) sent by
telecopy and confirmed by phone or (iii) mailed by registered or certified mail,
with return receipt requested, or by overnight courier with signature required,
delivered to the addresses set forth below, or to such other address as a party
shall have designated by notice in writing to the other parties in the manner
provided by this paragraph:

     
(1) If to Company:
  Carey Watermark Investments Incorporated
 
  50 Rockefeller Plaza
 
  New York, New York 10020
 
   
(2) If to the Escrow Agent:
  UMB Bank, N.A.
 
  1010 Grand Blvd., 4th Floor
 
  Mail Stop: 1020409
 
  Kansas City, Missouri 64106
 
  Attention: Lara Stevens,
 
  Corporate Trust
 
  Telephone: (816) 860-3017
 
  Facsimile: (816) 860-3029
 
   
(3) If to Dealer Manager:
  Carey Financial, LLC
 
  50 Rockefeller Plaza
 
  New York, New York 10020

13. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York without regard to the principles of
conflicts of law.

 

-8-



--------------------------------------------------------------------------------



 



14. Binding Effect; Benefit. This Agreement shall be binding upon and inure to
the benefit of the permitted successors and assigns of the parties hereto.
15. Modification. This Agreement may be amended, modified or terminated at any
time by a writing executed by the Dealer Manager, the Company and the Escrow
Agent.
16. Assignability. This Agreement shall not be assigned by the Escrow Agent
without the Company’s prior written consent.
17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. Copies, telecopies, facsimiles,
electronic files and other reproductions of original executed documents shall be
deemed to be authentic and valid counterparts of such original documents for all
purposes, including the filing of any claim, action or suit in the appropriate
court of law.
18. Headings. The section headings contained in this Agreement are inserted for
convenience only, and shall not affect in any way, the meaning or interpretation
of this Agreement.
19. Severability. This Agreement constitutes the entire agreement among the
parties and supersedes all prior and contemporaneous agreements and undertakings
of the parties in connection herewith. No failure or delay of the Escrow Agent
in exercising any right, power or remedy may be, or may be deemed to be, a
waiver thereof; nor may any single or partial exercise of any right, power or
remedy preclude any other or further exercise of any right, power or remedy. In
the event that any one or more of the provisions contained in this Agreement,
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, then to the maximum extent permitted by law, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement.
20. Earnings Allocation; Tax Matters; Patriot Act Compliance; OFAC Search
Duties. The Company or its agent shall be responsible for all tax reporting
under this Agreement. The Company shall provide to Escrow Agent upon the
execution of this Agreement any documentation requested and any information
reasonably requested by the Escrow Agent to comply with the USA Patriot Act of
2001, as amended from time to time.
21. Miscellaneous. This Agreement shall not be construed against the party
preparing it, and shall be construed without regard to the identity of the
person who drafted it or the party who caused it to be drafted and shall be
construed as if all parties had jointly prepared this Agreement and it shall be
deemed their joint work product, and each and every provision of this Agreement
shall be construed as though all of the parties hereto participated equally in
the drafting hereof; and any uncertainty or ambiguity shall not be interpreted
against any one party. As a result of the foregoing, any rule of construction
that a document is to be construed against the drafting party shall not be
applicable.
22. Termination of the Escrow Agreement. This Agreement, except for Sections 8
and 11 hereof, which shall continue in effect, shall terminate upon written
notice from the Company to the Escrow Agent. Unless otherwise provided, final
termination of this Agreement shall occur on the date that all funds held in the
Escrow Account are distributed either (a) to the Company or to subscribers and
the Company has informed the Escrow Agent in writing to close the Escrow Account
or (b) to a successor escrow agent upon written instructions from the Company.

 

-9-



--------------------------------------------------------------------------------



 



23. Relationship of Parties. The Escrow Agent is not affiliated with either the
Dealer Manager or the Company and this Agreement does not create any partnership
or joint venture among them.
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their duly authorized representatives as of the date first written hereinabove:

              DEALER MANAGER:
 
            CAREY FINANCIAL, LLC
 
       
 
       
 
  By:   /s/ Mark Goldberg
 
       
 
  Name:   Mark Goldberg
 
  Title:   President
 
            COMPANY:
 
            CAREY WATERMARK INVESTORS INCORPORATED
 
       
 
       
 
  By:   /s/ Susan C. Hyde
 
       
 
  Name:   Susan C. Hyde
 
  Title:   Managing Director
 
            ESCROW AGENT:
 
            UMB BANK, N.A.
 
       
 
       
 
  By:   /s/ Lara L. Stevens
 
       
 
  Name:   Lara Stevens
 
  Title:   Vice President

 

-10-



--------------------------------------------------------------------------------



 



EXHIBIT A
ESCROW FEES AND EXPENSES

         
One Time Fee
       
Review escrow agreement, establish account and maintain account
  $ 6,000  
 
       
Monthly Fee
       
To be charged each month if Escrow Account remains open after the one-year
anniversary date of the Escrow Agreement
  $ 250.00  

Fees specified are for the regular, routine services contemplated by the Escrow
Agreement, and any additional or extraordinary services, including, but not
limited to disbursements involving a dispute or arbitration, or administration
while a dispute, controversy or adverse claim is in existence, will be charged
based upon time required at the then standard hourly rate. In addition to the
specified fees, all expenses related to the administration of the Escrow
Agreement (other than normal overhead expenses of the regular staff) such as,
but not limited to, legal fees and accounting fees, etc., will be reimbursable.
One time fees will be payable at the initiation of the escrow and monthly fees
will be payable in advance thereafter. Other fees and expenses will be billed as
incurred.

 

-11-



--------------------------------------------------------------------------------



 



EXHIBIT B
Payment Instructions

 

-12-